Filed 3/25/13 In re Thomas S. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


In re THOMAS S., a Person Coming Under                               B241730
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. VJ41687)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

THOMAS S.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Fumiko Hachiya Wasserman, Judge. Affirmed with directions.
         Bruce G. Finebaum, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General and Stephanie C. Santoro, Deputy Attorney
General, for Plaintiff and Respondent.
                               ____________________________________
       A petition charged 14-year-old Thomas S. with vandalism over $400 to a 2010
Honda Civic, license plate number 6LMY945, in violation of Penal Code1 section 594,
subdivision (a) (count 1). At the adjudication hearing, Javier G. testified that on May 31,
2011 at 1:35 p.m., he was leaving Granada Middle School with Thomas S. and Adrian J.
Thomas S. kicked the side of a red Civic as they walked by the car. The next day,
Thomas S. sat on the hood of the Civic, banging the hood with his fist so that the alarm
went off. Javier G. had told the principal that Thomas S. fell on the right front fender of
the Civic, and told a detective that Adrian J. pushed Thomas S. into the car after
Thomas S. told him to. Asked, “Going back to what you remember from what happened
May 31, did you see any damage to the vehicle after that day?” Javier G. responded that
he saw “[l]ike a dent in the side, like, the rear, like, the car door passenger side.” Asked
whether he saw “any damage on the vehicle on the day that [he] said Thomas sat on the
car,” Javier G. responded, “Yes. [¶] . . . [¶] On the hood.” Asked, “From him just sitting
on the vehicle?,” Javier G. responded: “And banging his fist.”
       A deputy sheriff testified that when he went to the middle school on May 31,
2011, he saw damage to the Civic‟s driver side door, the right front quarter panel, and the
hood, including some damage to the right front fender.
       The parties stipulated: “[O]n or about May 31, 2011[,] Donna . . . Smith . . . was a
registered owner of a Honda Civic license pla[t]e [number] 6LMY945[.] Donna Smith
did not give anyone permission to touch her vehicle. Donna Smith did not damage her
own vehicle on or about May 31, 2011. Exhibit no. 1 for identification is a fair and
accurate depiction of the damage done to her vehicle. The total cost of damages to her
car is [$]1,325.26.”
       Sergio C. testified for the defense that he was walking with the others on May 31,
2011, and saw Adrian J. push Thomas S. into the car, and then Adrian J. kicked the door.
Thomas S. asked Adrian J. to push him into the car.



       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                               2
       The defense argued: “While there is damage, the cause [sic] not clear how it got
there and who did it.” The prosecution argued that even given some discrepancies,
credible testimony showed that Thomas S. maliciously damaged the Civic.
       The trial judge found the prosecution witnesses credible and sustained the petition,
declaring: “Based on the amount of damage, I am not reducing this to a misdemeanor.”
The judge found Thomas S. to be a person described by Welfare and Institutions Code
section 602 and a ward of the court, ordered Thomas S. placed at home on probation and,
among other terms, ordered $100 in restitution. Thomas S. filed a timely notice of
appeal.
       We appointed counsel to represent Thomas S. on appeal. After examining the
record, counsel filed an opening brief raising no issues and asking this court to
independently review the record. On September 25, 2012, we advised Thomas S. he had
30 days within which to personally submit any contentions or issues he wished us to
consider. We received no response.
       Following our review of the record, we requested additional briefing from both
parties on this question: “Is there substantial evidence in the record that the damage to
the Honda Civic (as reflected on the preliminary damage estimate in the record) was
caused by Thomas S. rather than some other cause? [¶] If so, is there substantial
evidence in the record that Thomas S. caused $400 or more of the damage reflected on
the preliminary damage estimate?” The parties filed letter briefs in response. Thomas S.
argued that the evidence was insufficient to show that he caused any damage to the car.
       Our role in determining the sufficiency of the evidence is limited. We review
“„the entire record in the light most favorable to the prosecution to determine whether it
contains evidence that is reasonable, credible, and or solid value, from which a rational
trier of fact could find the defendant guilty beyond a reasonable doubt.‟” (People v.
Tafoya (2007) 42 Cal.4th 147, 170.) We do not reweigh the evidence or redetermine the
credibility of the witnesses (People v. Ochoa (1993) 6 Cal.4th 1199, 1206), and “[w]e
draw all reasonable inferences in support of the judgment” (People v. Wader (1993) 5
Cal.4th 610, 640). “If the circumstances reasonably justify the [finder of fact‟s] findings,

                                             3
reversal is not warranted merely because the circumstances might also be reasonably
reconciled with a contrary finding. [Citations.] The test on appeal is whether there is
substantial evidence to support the conclusion of the trier of fact; it is not whether guilt is
established beyond a reasonable doubt. [Citation.]” (People v. Redmond (1969) 71
Cal.2d 745, 755.)
       We first address whether there is substantial evidence that Thomas S. caused any
damage to the car. Javier G. testified that from what he remembered about what
happened on May 31, he saw damage to the vehicle afterwards (“a dent in the side, like,
the rear, like the car door passenger side”). Javier G. also testified that on the next day,
when Thomas S. sat on the car, he saw damage “on the hood,” from Thomas S. sitting on
the vehicle and banging his fist.
       “[T]he evidence of a single witness is sufficient for proof of any fact. [Citations.]”
(In re Gustavo M. (1989) 214 Cal.App.3d 1485, 1497.) Javier G.‟s testimony is
substantial evidence that Thomas S. caused damage to the side of the Civic on May 31
and to the hood the following day. Although the deputy sheriff testified that he saw
damage to the hood on May 31, not the day after when Javier G. testified that Thomas S.
caused the hood damage, this conflicting evidence regards only a portion of the damage,
and in any event does not change our conclusion. “„The test . . . is not whether there is
substantial conflict, but rather whether there is substantial evidence in favor of the
respondent. If this “substantial” evidence is present, no matter how slight it may appear
in comparison with the contradictory evidence, the judgment will be affirmed.‟” (Ibid.)
Substantial evidence supports the finding that Thomas S. caused damage to the Civic.
       We reach a different conclusion as to the sufficiency of the evidence regarding the
monetary amount of damage caused by Thomas S. “The offense of vandalism . . . can be
either a felony or misdemeanor depending on the value of property at issue.” (In re
Arthur V. (2008) 166 Cal.App.4th 61, 68.) Section 594, subdivision (b)(1) defines felony
vandalism as defacement, damage, or destruction in an amount of $400 or more.
Conversely, defacement, damage, or destruction of property in an amount less than $400
is a misdemeanor. (§ 594, subd. (b)(2)(A).)

                                               4
       The evidence of the amount of damage to the Civic consisted of a stipulation
stating: “Donna Smith did not damage her own vehicle on or about May 31, 2011.
Exhibit no. 1 for identification is a fair and accurate depiction of the damage done to her
vehicle. The total cost of damages to [the] car is [$]1,325.26.” Exhibit 1 is a preliminary
estimate (following an insurance inspection) of the costs of materials and labor to repair
the Civic. The exhibit gives the date of loss as May 31, 2011, and bears a fax date of
June 22, 2011. The estimate lists multiple descriptions of damage to the Civic including
the right fender, front bumper, front door, roof trim and molding, and hood. Including
sales tax, the total cost of the damages listed was $1,443.83.
       The stipulation and the repair estimate in exhibit 2 do not constitute evidence that
more than $400 of damage was caused by Thomas S. on May 31, 2011 and the following
day. Nowhere in the stipulation is there a statement that exhibit 2 does not include
descriptions of damage to the Civic that predated May 31, 2011. It would have been a
simple matter to include in the stipulation a statement that the Civic was undamaged
before May 31. Although respondent urges us to infer that the defense and the
prosecution intended that the damage described by the stipulation refer only to the
damage resulting from the vandalism, defense counsel objected at the adjudication (after
the entry of the stipulation): “While there is damage, the cause [sic] not clear how it got
there and who did it.” We will not infer an intent by the defense to stipulate to a fact
where the transcript shows that the defense disputed that fact.
       As there is no substantial evidence in the record to support the conclusion that
Thomas S.‟s vandalism of the Civic caused damage of over $400, a reasonable factfinder
could not have found that element of felony vandalism beyond a reasonable doubt. The
true finding on count 1 must be reduced to misdemeanor vandalism under section 594,
subdivision (b)(2)(A).




                                              5
                                    DISPOSITION
      The true finding of vandalism is reduced from a felony to a misdemeanor. As so
modified, the judgment is affirmed. The case is remanded to the trial court to resentence
Thomas S.
      NOT TO BE PUBLISHED.


                                                JOHNSON, J.


We concur:


      MALLANO, P. J.


      CHANEY, J.




                                            6